Citation Nr: 1708835	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  03-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint disease of multiple joints, including the shoulders, hands, and knees.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for degenerative joint disease of the shoulders, hands and knees. 

In July 2004, the Board issued a decision which, among other issues, denied entitlement to service connection for degenerative joint disease.

The Veteran appealed the denial of his claim for service connection for degenerative joint disease to the U.S Court of Appeals for Veterans Claims (Court).  In an Order dated February 2007, the Court vacated the July 2004 Board decision denying service connection for degenerative joint disease, and remanded that issue to the Board for readjudication consistent with its Order

In December 2008, the Board remanded this case for further development, which has been completed.  Subsequently, in January 2012, the Veteran testified in a video conference hearing before the undersigned.  A transcript of that testimony is associated with the claims folder.

In May 2012 and December 2014, the Board remanded the appeal for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, additional remand for still further development is required in this case.  Although the Board regrets the additional delay, such development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Board noted in its prior remand that the Veteran has alleged that he sustained degenerative joint disease in multiple joints following an in-service fall from a truck.  Although the service department records in the claims file do not document any in-service injuries related to a fall from a truck, the Board observes nonetheless that the Veteran is both competent and credible in his assertion concerning an in-service fall.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Additionally, on the Report of Medical History in August 1974, during a period of service in the Reserves, the Veteran indicated in the affirmative as to the inquiry whether he has or had "trick" or locked knee.  Also, post-service treatment records show that the Veteran has been diagnosed with degenerative joint disease of the knees and shoulders.  

The Board remanded the appeal to afford the Veteran with a VA examination to determine the nature and etiology of his claimed degenerative joint disease of multiple joints, including the shoulders, hands, and knees.  In December 2015, the Veteran underwent a VA examination.  The VA examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the shoulder and knees were related to his active service.  The examiner indicated that the Veteran's exit physical showed no indication of chronic functional loss.  The Board finds that this opinion is inadequate as it was based upon a lack of documentation in the service treatment records (STRs).  While the examiner noted the Veteran's history of falling off a truck, the VA examiner failed to address the probability that the fall had or did not have on the subsequent development of his claimed joint disabilities.  Additionally, the VA examiner did not address the August 1974 report of a "trick" or locked knee during the Veteran's Reserve service.  Lastly, the VA examiner did not explain why the Veteran's degenerative joint disease was related to the aging process, weight, and his active employment, as opposed to his active service including his fall.  Therefore, a remand is necessary to obtain a VA addendum medical opinion with an adequate rationale.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the December 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's degenerative joint disease of multiple joints, including the shoulders, hands, and knees.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, was reviewed in connection with this examination.  

If, after a review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.
Thereafter, the examiner must address the following:

Is it at least as likely as not (50 percent or greater probability) that the degenerative joint disease of the shoulders and knees had their onset during the Veteran's active service or were caused by his active service?

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the in-service incident of falling from a truck as reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). The VA examiner should accept as fact that the Veteran fell off of a truck in service.  The VA examiner should also address the August 1974 report of a "trick" or locked knee.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  After undertaking any additional development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




